Supreme Court of Florida
                                    ____________

                                   No. SC11-2511
                                   ____________

                             FRANK SPECIAL, et al.,
                                  Petitioners,

                                          vs.

                   WEST BOCA MEDICAL CENTER, et al.,
                             Respondents.

                                [November 13, 2014]

LABARGA, C.J.

      This case is before the Court for review of the decision of the Fourth District

Court of Appeal in Special v. Baux, M.D., et al., 79 So. 3d 755 (Fla. 4th DCA

2011). In its decision, the district court ruled upon the following question, which

the court certified to be of great public importance:

      IN A CIVIL APPEAL, SHALL ERROR BE HELD HARMLESS
      WHERE IT IS MORE LIKELY THAN NOT THAT THE ERROR
      DID NOT CONTRIBUTE TO THE JUDGMENT?

Id. at 771-72. We have jurisdiction. See art. V, § 3(b)(4), Fla. Const. As we

explain below, we answer the certified question in the negative. We hold that the

test for harmless error requires the beneficiary of the error to prove that the error
complained of did not contribute to the verdict. Alternatively stated, the

beneficiary of the error must prove that there is no reasonable possibility that the

error complained of contributed to the verdict. We begin by setting forth the facts

and the procedural history of this case, and we then turn to our discussion of the

proper harmless error test in civil appeals. We conclude with our discussion of the

harmless error test as applied to the facts of this case. Because there is a

reasonable possibility that certain errors by the trial court contributed to the

verdict, we reverse the judgment of the district court and remand for a new trial.

      In order to avoid any possible confusion stemming from our multiple

opinions, we further explain that a majority of this Court (Chief Justice Labarga

and Justices Lewis, Quince, and Perry) concur as to the harmless error standard

that we announce today. Moreover, a majority of this Court (Chief Justice Labarga

and Justices Pariente, Lewis, Quince, and Perry) concur that Petitioner, Frank

Special, is entitled to a new trial. While the separate opinions reach different

conclusions about the three instances of harmless error argued as grounds for a

new trial, as explained more fully below, the plurality opinion grants a new trial

based on two harmful errors (the exclusion of testimony relating to the over-

diagnosis of amniotic fluid embolus (AFE) and the exclusion of testimony

regarding statements made to the medical examiner through her attorney).




                                          -2-
                   FACTS AND PROCEDURAL HISTORY

      In 2003, Susan Special (Susan) died following the delivery of her son.

Frank Special (Special), as the personal representative of his wife Susan’s estate,

sued Dr. Ivo Baux and his related corporations (Baux), and West Boca Medical

Center, Inc. (West Boca), for negligence. The Fourth District detailed the

following events concerning the birth:

             Susan Special became pregnant at age 38. Five weeks before
      her due date, [Susan] underwent a cesarean delivery. She was
      wheeled into the operating room at the Center’s labor and delivery
      suite. Dr. Baux, the anesthesiologist, administered spinal anesthesia.
      A moment after the placenta was removed, Susan became
      unresponsive, her blood pressure fell precipitately, and she went into
      cardiopulmonary arrest. Dr. Baux and hospital staff attempted to
      revive her. She was temporarily resuscitated and transferred to the
      Intensive Care Unit, where another cardiopulmonary arrest occurred.
      Susan died five hours after the delivery.

Id. at 757.

      Following Susan’s death, Special filed a lawsuit against defendants Baux

and West Boca, which alleged that the defendants’ negligence caused Susan’s

death. The lawsuit proceeded to trial, at which the cause of Susan’s death was the

central issue. Special alleged that Baux and West Boca “were negligent in

administering anesthesia, in monitoring [Susan’s] system and controlling her fluids

during surgery, and in responding to her cardiopulmonary arrests.” Id. Baux and

West Boca defended against these claims and asserted that Susan’s death was




                                         -3-
caused by an amniotic fluid embolus (AFE), which is an allergic reaction that

develops when a mother’s blood mixes with amniotic fluid.

      The parties offered conflicting expert testimony concerning the cause of

Susan’s death. Ultimately, the jury found that Baux and West Boca were not liable

for Susan’s death, and the trial court entered judgment in favor of the defendants.

Special appealed to the Fourth District Court of Appeal, which ultimately

considered this case en banc in order “to reconsider other decisions of this court

describing the harmless error test in civil cases.” Id. at 757. The district court held

that “[t]o avoid a new trial, the beneficiary of the error in the trial court must show

on appeal that it is more likely than not that the error did not influence the trier of

fact and thereby contribute to the verdict.” Id. at 771. The district court then

applied the “more likely than not” harmless error test to the facts of Special and

concluded that it was more likely than not that the alleged errors did not contribute

to the verdict. Id. at 772. Having concluded harmless error, the district court

affirmed the trial court’s judgment in favor of Baux and West Boca.

      However, the district court certified to this Court a question of great public

importance for the purpose of determining the proper test for harmless error in civil

appeals. This Court accepted jurisdiction in order to consider the certified

question. In addition to the question certified by the district court, before this

Court, Special argues specific instances of harmful error: (1) the exclusion of the


                                          -4-
proffered testimony of Dr. Gary Dildy, the defense AFE expert; and (2) the

exclusion of evidence related to the alleged witness tampering of Dr. Barbara

Wolf, the chief deputy medical examiner. We begin with our discussion of

harmless error and the appropriate test for harmless error in civil appeals. We then

evaluate the assertions of error in this case in light of the test that we announce

today.

                                      ANALYSIS

                             The Test for Harmless Error

         The purpose of the harmless error analysis is to “conserve judicial labor by

holding harmless those errors which, in the context of [a] case, do not vitiate the

right to a fair trial and, thus, do not require a new trial.” State v. DiGuilio, 491 So.
2d 1129, 1135 (Fla. 1986). Although the harmless error analysis serves a clear

purpose, over time, the test for determining whether error is indeed harmless has

been fluid. As we discuss below, this Court has previously set forth the test for

harmless error in criminal appeals; however, the question certified by the district

court calls upon this Court to announce the correct test for harmless error in civil

appeals. Because the certified question presents a pure question of law, our

standard of review is de novo. See Jackson-Shaw Co. v. Jacksonville Aviation

Auth., 8 So. 3d 1076, 1085 (Fla. 2008) (citing Macola v. Gov’t Emp. Ins. Co., 953
So. 2d 451, 454 (Fla. 2006)).


                                          -5-
      As we consider the proper test for determining harmless error in civil

appeals, we are mindful of the harmless error rule contained in section 59.041,

Florida Statutes (2003), which provides as follows:

             Harmless error; effect.—No judgment shall be set aside or
      reversed, or new trial granted by any court of the state in any cause,
      civil or criminal, on the ground of misdirection of the jury or the
      improper admission or rejection of evidence or for error as to any
      matter of pleading or procedure, unless in the opinion of the court to
      which application is made, after an examination of the entire case it
      shall appear that the error complained of has resulted in a miscarriage
      of justice. This section shall be liberally construed.
§ 59.041, Fla. Stat. (2003).1 Under this rule, appellate courts must evaluate

harmless error on a case-by-case basis. Moreover, within the context of each case,

in order to determine whether “the error complained of has resulted in a

miscarriage of justice,” the court’s analysis must include an examination of the

entire record. What remains, however, with respect to civil appeals, is an

interpretation of the language “resulted in a miscarriage of justice”—i.e., the

determination of a test for harmless error. Over time, a number of approaches to

harmless error have evolved. This evolution has resulted in the application of a

variety of tests to determine harmless error.

      However, it is appropriate to begin our analysis of the proper test for

harmless error in civil appeals with this Court’s decision in DiGuilio—a seminal


      1. The harmless error rule contained in section 59.041 was codified in 1911
and has not substantively changed since that time.


                                         -6-
decision in the line of cases interpreting harmless error in Florida, wherein this

Court set forth the test for harmless error in criminal cases. In DiGuilio, the

defendant was convicted of conspiracy to traffic in cocaine. 491 So. 2d at 1130.

On appeal, his conviction was reversed by the district court because the prosecutor

improperly “elicited testimony from a witness which could be interpreted by the

jury as a comment on [the defendant’s] right to remain silent.” Id. The district

court certified a question of great public importance to this Court, asking this Court

to determine whether comments on a defendant’s right to remain silent are subject

to harmless error analysis, as opposed to a rule of per se reversal. Id. This Court

answered the certified question in the affirmative and held that while comments on

a defendant’s right to remain silent amount to constitutional error, such comments

“are subject to harmless error analysis. . . .” Id. at 1137.

      Having held that the harmless error test applied to DiGuilio’s claim of error,

this Court explained that in order to demonstrate harmless error, “the beneficiary of

the error [has the burden] to prove beyond a reasonable doubt that the error

complained of did not contribute to the verdict or, alternatively stated, that there is

no reasonable possibility that the error contributed to the conviction.” Id. at 1135,

1139 (citing Chapman v. California, 386 U.S. 18, 24 (1967)). Thus, as opposed to

a result-oriented test that is strictly focused on the accuracy of the result or the

weight of the evidence, the DiGuilio harmless error test focuses on the effect of the


                                          -7-
error on both the trier-of-fact and the result. See Johnson v. State, 53 So. 3d 1003,

1007 (Fla. 2010) (emphasis added) (“The test for harmless error focuses on the

effect of the error on the trier of fact.”); Burns v. State, 699 So. 2d 646, 652 (Fla.

1997) (noting that reversal is required if the error contributed to the jury’s

recommendation or the error contributed to the outcome). To emphasize the

appellate court’s duty to focus on the effect of the error on the trier-of-fact, we

explained that the harmless error test is not:

      a sufficiency-of-the-evidence, a correct result, a not clearly wrong, a
      substantial evidence, a more probable than not, a clear and
      convincing, or even an overwhelming evidence test. Harmless error is
      not a device for the appellate court to substitute itself for the trier-of-
      fact by simply weighing the evidence.

DiGuilio, 491 So. 2d at 1139. Moreover, a determination of whether an error is

harmless should not be made in a vacuum. Rather, the

      [a]pplication of [this] test requires an examination of the entire record
      by the appellate court including a close examination of the permissible
      evidence on which the jury could have legitimately relied, and in
      addition an even closer examination of the impermissible evidence
      which might have possibly influenced the jury verdict.

Id. at 1135. Thus, the appellate court must remain focused on the error itself in

order to evaluate whether the beneficiary of the error has proven that there is no

reasonable possibility that the error contributed to the verdict.




                                          -8-
                  The Test for Harmless Error in Civil Appeals

      Although the test for harmless error as stated in DiGuilio applies to criminal

appeals, we conclude that this test, with slight modification to accommodate the

civil context, is also the appropriate test for harmless error in civil appeals. Thus,

today, we announce the following test for determining harmless error in civil

appeals:

      To test for harmless error, the beneficiary of the error has the burden
      to prove that the error complained of did not contribute to the verdict.
      Alternatively stated, the beneficiary of the error must prove that there
      is no reasonable possibility that the error contributed to the verdict.

      Thus, as in DiGuilio, the responsibility for proving harmless error remains

with the beneficiary of the error, who must demonstrate that there is no reasonable

possibility that the error contributed to the verdict. As the appellate court evaluates

whether the beneficiary of the error has satisfied its burden, the court’s obligation

is to focus on the effect of the error on the trier-of-fact and avoid engaging in an

analysis that looks only to the result in order to determine harmless error. Could

the admission of evidence that should have been excluded have contributed to the

verdict? Could the exclusion of evidence that should have been admitted have

contributed to the verdict? Unless the beneficiary of the error proves that there is

no reasonable possibility that the error contributed to the verdict, the error is

harmful.




                                          -9-
      We observe that this test is consistent with the harmless error rule codified in

section 59.041, and the Legislature’s intent that relief be granted only in the event

of “a miscarriage of justice.” An appellate court’s harmless error analysis is not

limited to the result in a given case, but it necessarily concerns the process of

arriving at that result. “A large word like justice, incorporated into a rule

governing harmless error, compels an appellate court to concern itself not alone

with a particular result but also with the very integrity of the judicial process.”

Roger J. Traynor, The Riddle of Harmless Error 17 (1970). By focusing on the

effect of the error on the trier-of-fact, the appellate court will evaluate harmless

error in a manner that is consistent with section 59.041.

      Moreover, the application of the no reasonable possibility test for harmless

error in civil appeals will serve multiple purposes. The test acts in a manner so as

to conserve judicial resources while protecting the integrity of the process.

Additionally, the test strikes the proper balance between the parties. While the

party that seeks relief must still identify the error and raise the issue before the

appellate court, this test properly places the burden of proving harmless error on

the beneficiary of the error. Requiring the beneficiary of the error to demonstrate

that there is no reasonable possibility that the error contributed to the verdict

discourages efforts to introduce error into the proceedings. “Equity and logic

demand that the burden of proving such an error harmless must be placed on the


                                         - 10 -
party who improperly introduced the evidence. [Placing] the burden of proof on

the party against whom the evidence is used . . . would simply encourage the

introduction of improper evidence.” Gormley v. GTE Prod. Corp., 587 So. 2d 455,

459 (Fla. 1991).

      The no reasonable possibility test also strikes the appropriate balance

between the need for finality and the integrity of the judicial process. The test

recognizes that not all errors have a reasonable possibility of contributing to the

verdict, but the test affords relief on account of errors that do. Further, the

application of the no reasonable possibility test for harmless error will foster

consistency in appellate courts’ analyses of harmless error. Having articulated the

proper test for harmless error in civil appeals, we now apply the test to the facts of

the present case.

                    Evaluation of Harmless Error in this Case

      Special argues that the trial court committed harmful error when it excluded

the proffered cross-examination of the defense AFE expert and when it excluded

evidence related to two circumstances of alleged witness tampering. We discuss

each of these arguments in turn. Consistent with the discussion that follows, we

conclude that the exclusion of the cross-examination testimony and the exclusion

of certain evidence of witness tampering were indeed harmful.




                                         - 11 -
                       The Cross-Examination of Dr. Dildy

      The cause of Susan’s death was the key issue at trial. Baux and West Boca

defended themselves against Special’s allegations of negligence on the grounds

that Susan died as the result of AFE. Special contested the AFE diagnosis and

attempted to demonstrate that West Boca had a practice of over-diagnosing AFE.

To that end, Special argues that the trial court erred when it precluded counsel

from cross-examining Dr. Gary Dildy, the defense AFE expert, concerning

whether West Boca was over-diagnosing AFE.

      At trial, Dr. Dildy opined that Susan died of AFE. Dr. Dildy’s diagnosis

was a diagnosis of exclusion, at which he arrived after ruling out other possible

causes of death. On cross-examination, Dr. Dildy testified that approximately one

in 20,000 births results in AFE, but the occurrence of AFE can range from one in

8,000 to one in 80,000 births. Special sought to further cross-examine Dr. Dildy

with a line of questioning that was intended to undermine the credibility of the

testimony of those who diagnosed Susan as having died from AFE—including the

testimony of Dr. Mark Adelman, the West Boca pulmonologist who diagnosed

Susan with AFE after the emergency began. Dr. Adelman testified that the

national average for AFE diagnoses can range from approximately one in 30,000

births to one in 80,000 births, but he estimated that during the then-eighteen-year

existence of the obstetrics department at West Boca, there were 20,000 births and


                                        - 12 -
one to two AFE diagnoses per year. Special introduced an interrogatory response

from West Boca that showed that contrary to Dr. Adelman’s estimate of 20,000

births per year, the average number of births per year at West Boca was about

2,200 births. Based on the national averages of AFE as testified to by

Dr. Adelman and Dr. Dildy, Special sought to elicit an opinion from Dr. Dildy on

whether AFE was being overdiagnosed at West Boca.

      The defense objected to this line of questioning. After receiving argument

from the parties, the trial court sustained the defense objection. However, the trial

court allowed Special to proffer the cross-examination of Dr. Dildy. In relevant

part, Special proffered the following:

             SPECIAL: Dr. Dildy, if, in fact, there are one to two amniotic
      fluid emboluses diagnosed . . . at West Boca Medical Center every
      year, and there are, in fact, 2,200 births per year . . . what does that tell
      you about West Boca Medical Center?

             DILDY: Well, under those assumptions, there’s about one per
      thousand, that would be higher than the generally quoted rates in the
      literature. On the one hand, over a short period of time, it’s certainly
      possible that things can occur in clusters. Over the long term, if there
      were strong data to suggest that amniotic fluid embolism were
      occurring at that rate over a period—over many years, then I would
      probably have to say that it’s being overdiagnosed.

             SPECIAL: And, if, in fact, there’s evidence that over a 17- to
      18-year period, it’s consistently one to two amniotic fluid emboluses
      per year, diagnosed by the critical care doctor, Dr. Adelman, and there
      are 2,200 births approximately per year, over that same period of time,
      do you believe the term “amniotic fluid embolism,” at West Boca
      Medical Center, is being overused?


                                         - 13 -
       DILDY: If they were at that rate over a long period of time, I
suspect there’s many cases where you have presumed amniotic fluid
embolism, but the pattern may not be—in fact, even in our study we
had a number of presumed cases we excluded. . . . But, I would say
certainly there’s no question, there are cases of abnormal outcomes
and disease states that are labeled as amniotic fluid embolism, where
other people would argue it’s not.

      SPECIAL: If there is 1 in 2,000 births a year, that’s
approximately ten times what you told us is a fair national average,
correct?

      DILDY: Either ten times or five times, depending upon how
you do the math, right?

      SPECIAL: The math that you gave us was, that you believe is a
reasonable number, that 1 in 20,000 patients have AFE, correct?

      DILDY: That’s one number I offered. It could be 1 in 8,000.

      SPECIAL: It could be 1 in 80,000?

      DILDY: It could be 1 in 80,000.

       SPECIAL: So if there is one a year in West Boca Medical
Center, that would be 1 in 2,000 as opposed to 1 in 20,000, that’s ten
times the national average.

      DILDY: That would be a higher rate, correct.

      SPECIAL: If it’s 1 in 80,000, it would be 40 times the national
average, right?

      DILDY: Correct.

                                 ***

     SPECIAL: . . . If there are two AFEs a year at West Boca
Medical Center, and the national average is 1 in 80,000 say, okay, and


                                 - 14 -
      there’s 2 per 2,000 at West Boca Medical Center, just doing the math,
      that would be 80 times the national average?

             DILDY: Under those assumptions, right.

            SPECIAL: Under those assumptions, what would that tell you
      about AFE and West Boca Medical Center?

             DILDY: I would be very concerned that if this is actually a
      recorded incidence, as opposed to somebody’s recollection. Because
      if you ask me, what’s the incidence of this or that, I could give you a
      number which is going to be a pretty ballpark number. If that’s a
      documented incidence, I would be concerned that the rate is probably
      inflated.

            SPECIAL: And although you might be off here or there, you
      wouldn’t be off by 40, 80 times the national average, would you, at
      your hospital?

             DILDY: It just depends on how the question is asked. . . .

            SPECIAL: If you’re asked how many you diagnose a year and
      you say one to two, it shouldn’t be off by 30, 40 times, should it?

             DILDY: No, I would say in a place that does a little over 2,000
      deliveries a year, you could easily have one or two a year per couple
      of years or here or there, but you wouldn’t expect to have one or two
      per year long term, no. But this case here, we’re talking about, it
      doesn’t matter what all these other cases are, this case is this case, and
      this case is an amniotic fluid embolism.

Following the proffer, the trial court restated its ruling that Special would not be

allowed to cross-examine Dr. Dildy on the issue of over-diagnosis. On appeal,

although the district court concluded that the trial court should have allowed the

excluded testimony, the court also determined that the exclusion of Dr. Dildy’s

testimony was harmless error under the “more likely than not” standard.

                                        - 15 -
      We agree with the district court that the trial court erred in excluding the

testimony. The rules of evidence provided the trial court with no discretion to

exclude the contested cross-examination. Section 90.403 of the Florida Statutes

permits trial courts to exclude only evidence in which the “probative value is

substantially outweighed by the danger of unfair prejudice, confusion of issues,

misleading the jury, or needless presentation of cumulative evidence.” § 90.403,

Fla. Stat. (2007). Florida courts do not have the authority to bar or limit adverse or

relevant evidence such as Special attempted to present here. Because the trial

court erred when it excluded Dr. Dildy’s testimony, we proceed to evaluate the

error in light of the harmless error test we announce today. In doing so, we

conclude that Baux and West Boca, as the beneficiaries of the error, have not

demonstrated that there is no reasonable possibility that the exclusion of

Dr. Dildy’s testimony contributed to the verdict.

            Was the Exclusion of Dr. Dildy’s Testimony Harmless Error?

      The essence of Special’s argument on this issue is as follows: the jury should

have been allowed to hear Dr. Dildy’s opinion that if one to two out of 2,200 births

each year at West Boca resulted in a diagnosis of AFE, West Boca was

overdiagnosing AFE—thus drawing into question the credibility of the diagnosis

of Susan. Special contends that the exclusion of this testimony was harmful error.

We agree.


                                        - 16 -
      During the trial, Dr. Dildy reiterated his opinion that Susan died from AFE.

Dr. Dildy also agreed that AFE was a diagnosis of exclusion, in other words, it is

diagnosed only after other explanations are ruled out. As noted by the district

court in this case, “[w]here the diagnosis is one of exclusion, the frequency with

which one comes to that conclusion is a ‘material fact’ bearing upon the credibility

of the diagnosis.” Special, 79 So. 3d at 759 (footnote omitted). By precluding the

jury from considering Dr. Dildy’s testimony with regard to the over-diagnosis of

AFE, Special was prevented from presenting evidence to demonstrate and further

support the argument that physicians at West Boca were over-diagnosing AFE.

The inability to address this issue through Dr. Dildy during cross-examination

hindered Special’s efforts to undermine the credibility and weight of Baux and

West Boca’s defense with regard to the cause of Susan’s death as well as the

credibility of Dr. Dildy, who held steadfast to the AFE diagnosis. See id. at 759-60

(“The cross-examination was also relevant to Dr. Dildy’s direct examination where

he testified to the incidence of AFE in births and its rarity.” (emphasis supplied)).

      We reject the Fourth District’s conclusion that the error was harmless

because the excluded testimony was cumulative. The Fourth District stated:

      This issue was presented to the jury through the testimony of Dr.
      Adelman and in part from Dr. Dildy. This evidence allowed the
      plaintiff’s attorney in closing argument to hammer on the significance
      of the statistical abnormality.




                                        - 17 -
Id. at 772. Because the battle of experts has become as much a part of a trial as the

conflict that the litigation addresses, see Marsh v. Valyou, 977 So. 2d 543, 548

(Fla. 2007) (quoting Berry v. CSX Transp., Inc., 709 So. 2d 552, 571 (Fla. 1st

DCA 1998)); Emory v. Fla. Freedom Newspapers, 687 So. 2d 846, 847 (Fla. 4th

DCA 1997); Secada v. Weinstein, 563 So. 2d 172, 172 (Fla. 3d DCA 1990);

Langston v. King, 410 So. 2d 179, 180 (Fla. 4th DCA 1982), Special’s inability to

critically address the issue of over-diagnosis with Dr. Dildy significantly

handicapped his case. Also without merit is Baux and West Boca’s allegation that

if the trial court erred in excluding this testimony, the error was harmless because

Special was able to discuss this issue during closing argument. The commentary

of counsel in closing is not evidence, nor may the jury consider the mere argument

as evidence when it deliberates and renders a verdict. See Braddy v. State, 111 So.
3d 810, 843 (Fla. 2012) (“The trial court properly instructed the jury that

statements [offered] during closing argument did not constitute evidence to be

considered in determining [the defendant’s] guilt.”), cert. denied, 134 S. Ct. 275

(2013). Barring an entire line of cross-examination of an expert witness

concerning critical facts and opinions directly related to the core issue of a case

necessitates recognition that the responses of the expert witness here would have

yielded powerful impeachment evidence. Dr. Dildy’s concession as to the

inaccuracies and anomalies of Dr. Adelman’s AFE diagnoses would have


                                        - 18 -
reasonably had a significant effect on the jury’s deliberations and decisions,

particularly with regard to the cause of Susan’s death.

      Given the relevance and probative force of Dr. Dildy’s testimony, the

exclusion of this cross-examination was in fact harmful. The jury should have

been permitted to hear testimony on this factual issue and to weigh it against the

statements and credibility of the testifying experts. To the extent that Baux and

West Boca allege that Dr. Adelman’s numbers concerning the rate of AFE at the

hospital were “grossly overestimated,” and thus should not serve as a basis for

Special’s allegation of over-diagnosis, this was an issue for the jury to determine.

There is more than a “reasonable possibility” that the trial court’s erroneous

evidentiary ruling contributed to the verdict, and accordingly, a new trial is

required. See DiGuilio, 491 So. 2d at 1135. Having concluded that the exclusion

of Dr. Dildy’s testimony was harmful error, we now turn to the exclusion of

evidence of alleged witness tampering.

                                 Witness Tampering

      Special also argues that the trial court erred when it excluded evidence

relating to the defense’s alleged witness tampering of Dr. Barbara Wolf, the deputy

chief medical examiner who performed the autopsy on Susan. Dr. Wolf concluded

that the autopsy revealed no evidence of AFE and opined to a reasonable degree of

medical certainty that Susan did not die of AFE. A part of the autopsy included


                                         - 19 -
obtaining specimens that were used to create slides for microscopic examination in

order to determine the presence of AFE.

      According to Special, the defense attempted to intimidate Dr. Wolf because

she did not agree that AFE was the cause of Susan’s death. At trial, Dr. Wolf

testified that while the majority of AFE-related deaths yield evidence of AFE in the

autopsy, the autopsy of Susan revealed no evidence of AFE. Although the district

court did not address this issue in its opinion, “. . . once this Court has jurisdiction

of a cause, it has jurisdiction to consider all issues appropriately raised in the

appellate process, as though the case had originally come to this Court on appeal.”

Savoie v. State, 422 So. 2d 308, 312 (Fla. 1982). Although “[t]his authority to

consider issues other than those upon which jurisdiction is based is discretionary

with this Court and should be exercised only when these other issues have been

properly briefed and argued and are dispositive of the case,” we do so here because

of the serious nature of witness tampering allegations. Id.

      Florida courts permit evidence of threats or witness intimidation if the

threats are attributable to the opposing party. See Koon v. State, 513 So. 2d 1253,

1256 (Fla. 1987) (“It has been held that evidence of threats made against witnesses

is inadmissible to prove guilt unless the threats are shown to be attributable to the

defendant.”) (citing Duke v. State, 142 So. 886 (Fla. 1932); Jones v. State, 385 So.
2d 1042 (Fla. 1st DCA 1980); Coleman v. State, 335 So. 2d 364 (Fla. 4th DCA


                                         - 20 -
1976)); see also State v. Price, 491 So. 2d 536, 536-37 (Fla. 1986) (“A third

person’s attempt to influence a witness is inadmissible on the issue of the

defendant’s guilt unless the defendant has authorized the third party’s action.”);

Manuel v. State, 524 So. 2d 734, 735 (Fla. 1st DCA 1988) (noting that testimony

concerning witness intimidation is admissible “provided the attempt was with the

authority, consent, or knowledge of the defendant”).2 It is admissible because it is

“evidence of a consciousness of guilt,” and there is nothing more sacred than

judicial proceedings that are free from attempts to tamper with or intimidate

witnesses. See Coronado v. State, 654 So. 2d 1267 (Fla. 2d DCA 1995). Indeed,

without a judicial proceeding free of intimidation and threats, there is no reason for

the fact-finding process. The decision to permit evidence of unscrupulous conduct,

however, is tempered by those “circumstances where testimony concerning third-

party threats may . . . be deemed so prejudicial as to require its exclusion” despite



       2. In Lynch v. McGovern, 270 So. 2d 770, 772 (Fla. 4th DCA 1972)
(quoting Wigmore on Evidence, Vol. 2 (3d ed.), section 278, at 120), the Fourth
District stated:
             * * * it has always been understood—the inference, indeed, is
      one of the simplest in human experience—that a party’s falsehood or
      other fraud in the preparation and presentation of his cause, his
      fabrication or suppression of evidence by bribery or spoliation, and all
      similar conduct, is receivable against him as an indication of his
      consciousness that his case is a weak or unfounded one; and from that
      consciousness may be inferred the fact itself of the cause’s lack of
      truth and merit (emphasis added).


                                        - 21 -
otherwise being admissible according to the evidentiary rules. See Koon, 513 So.
2d at 1256 (citing State v. Price, 491 So. 2d 536 (Fla. 1986)).

      The trial court addressed the alleged intimidation as two separate issues:

(1) whether sufficient evidence was presented to introduce into evidence the fact

that a disciplinary proceeding had been filed against Dr. Wolf by the Florida

Department of Health (DOH); and (2) whether the defense attempted to intimidate

Dr. Wolf prior to her deposition. The trial court allowed Special to only proffer

Dr. Wolf’s testimony on these issues. We evaluate each allegation in turn.

                          Department of Health Complaint

      After the initiation of the lawsuit against Dr. Baux, a DOH complaint was

initiated against him. To assist in the defense of Dr. Baux, his attorney, Eugene

Ciotoli, hired Dr. Stephen Factor as an expert. Dr. Factor reviewed the slides from

the autopsy, and contrary to Dr. Wolf’s conclusion, determined that the slides

showed widespread proof of AFE.

      The record reveals that subsequently, a Dr. Katims, at DOH, recommended

in a memorandum that

      we open a file on Barbara Wolf, M.D., the medical examiner who did
      the initial autopsy and specifically indicated that she found no
      evidence of amniotic fluid embolus. At the request of a defense
      attorney, another pathologist reviewed the tissue and apparently cut
      new sections and found evidence of widespread embolism from
      amniotic fluid. This is a serious error and we should open the file so
      that we may deal with it appropriately.


                                        - 22 -
When DOH issued a formal complaint against Dr. Wolf, she hired counsel,

William Pincus, to defend her.

      Special sought to introduce evidence of the DOH complaint against

Dr. Wolf as evidence of witness tampering. However, the trial court concluded

that there was an insufficient link between the defense and the filing of the

complaint. The trial court precluded testimony “with respect to the [DOH]

investigation . . . [because] I don’t believe there’s a sufficient evidentiary nexus to

allow us to go there [and address witness intimidation] at this point. [Dr. Wolf]

doesn’t know who filed [the complaint that led to the disciplinary proceeding], and

we can surmise who may or may not have, but I don’t think we have enough to go

there.” We agree.

      Dr. Factor’s observations were made during the course of his role in

defending Dr. Baux’s DOH matter, and it appears that the defense attorney request

referenced in the memorandum from Dr. Katims was a request that Dr. Factor

review the slides in order to assist in defending Dr. Baux—not a request that DOH

issue a complaint against Dr. Wolf. The evidence in the record demonstrates that

DOH initiated its investigation of Dr. Wolf in light of Dr. Factor’s conclusions, not

because of a specific request by the defense. Thus, we agree with the trial court’s

conclusion that there was an insufficient factual basis to attribute the DOH




                                         - 23 -
complaint against Dr. Wolf to Baux or West Boca. Thus, this evidence was

properly excluded.

                              Statements to Dr. Wolf

      Although we agree with the trial court’s exclusion of evidence relating to the

DOH complaint, we conclude that the trial court erred when it excluded evidence

of witness tampering in the form of statements made to Dr. Wolf through her

attorney. Special was precluded from introducing Dr. Wolf’s testimony about the

statements because the trial court concluded that while relevant, the evidence

constituted double hearsay. As we explain, the jury was entitled to hear this

evidence.

      About three months after the filing of the DOH complaint against Dr. Wolf,

Dr. Wolf was deposed by the defense. According to Dr. Wolf, just before the

deposition, her lawyer (William Pincus) told her of statements from Dr. Baux’s

defense counsel (Eugene Ciotoli). Allegedly, Mr. Ciotoli suggested to Mr. Pincus

that Dr. Wolf might not want to embarrass herself by maintaining that the autopsy

showed no evidence of AFE and that a world-renowned AFE expert was going to

contradict her opinion and testify that the slides on which she saw no evidence of

AFE were actually replete with evidence of AFE. Dr. Wolf was handed

photographs of the slides just before the deposition, which she reviewed, and

ultimately determined that her opinion was the same, that there was no evidence of


                                       - 24 -
AFE on the slides. At trial, Special proffered the following testimony from

Dr. Wolf:

      SPECIAL: Please tell us what you were told and by who?

      DR. WOLF: I was informed by Mr. Pinkus [sic] that, as he phrased it,
      I would not want to embarrass myself according to the defense
      attorney, by disagreeing with Dr. Factor, who was identified to me as
      the defense expert involved in the Board of Medicine complaint.

      SPECIAL: And—

      DR. WOLF: I’m sorry.

      SPECIAL: Go ahead.

      DR. WOLF: I was also given a note. Mr. Ciotoli gave my lawyer,
      who was also present, who then gave to me a notebook containing a
      number of photographs that were identified as being photographs
      taken by Dr. Factor of the slides in this case that allegedly
      demonstrated the presence of amniotic fluid.

      SPECIAL: All right. How, did you—the information that you got
      regarding not wanting to go up against Dr. Factor, was that
      information provided to you by your lawyer that he got from the
      defense lawyer, is that how you understood it?

      DR. WOLF: Yes, it was.

Dr. Wolf did not change her opinion that the autopsy did not reveal evidence of

AFE, nor her conclusion that Susan did not die of AFE. But, she stated during her

proffered testimony that she believed that the statements and related conduct were

an attempt to get her to change her testimony:

      SPECIAL: Okay. What did you think after you looked at the pictures,
      after you heard what you had been told first, that it was supposedly on

                                       - 25 -
      these slides, and then you looked at these pictures and it wasn’t there.
      What did you think somebody was attempting to do to your
      testimony?

      DR. WOLF: By being offered that, being shown these photographs
      immediately before my deposition, I assumed that an attempt was
      being made to change my mind.

      SPECIAL: And you were not intimidated in that regard, were you?

      DR. WOLF: Certainly not.

      This relevant evidence was admissible. In Jost v. Ahmad, the Second

District Court of Appeal addressed an allegation of witness tampering in a medical

malpractice case. Jost, 730 So. 2d 708, 710 (Fla. 2d DCA 1998). The plaintiff’s

treating physician testified that the hospital’s insurance carrier contacted the

physician’s risk management officer, and the carrier attempted to pass along

information to the physician suggesting that he should remember that his

“testimony was to limit collateral damage.” Id. at 709-10. The trial court denied

the plaintiff’s request to question the physician about the communication before

the jury. Id. at 710. The Second District held that the trial court reversibly erred

by excluding the communication because attempts at witness intimidation are

“ ‘fundamentally unfair and pervert the truth-seeking function.’ ” Id. at 711

(quoting McCool v. Gehret, 657 A.2d 269 (Del. 1995)). The district court

explained that to determine whether the communication should be admitted, the

“threshold question [wa]s whether the matter is relevant,” which “turns on the


                                         - 26 -
meaning of the communication as it could be reasonably understood by [the

targeted witness].” Id. at 710. With this question in mind, the Second District

concluded that the excluded testimony should have been admitted as both

impeachment and substantive evidence. See id. at 711.

      Evidence of this nature “need not lead inescapably towards a single

conclusion to be relevant, it need only make certain facts more probable than not.”

McQueeney v. Wilmington Trust Co., 779 F.2d 916, 921 (3d Cir. 1985). In this

case, it is more probable than not that a third party with the “authority, consent, or

knowledge” of Baux, if not West Boca as well, attempted to influence Dr. Wolf

and alter her testimony. See Manuel, 524 So. 2d at 735 (citing Price, 491 So. 2d

536). Neither Baux nor West Boca has provided this Court with a reason to

conclude that some other person or party would have had a motive to harass

Dr. Wolf as occurred here, and it is unlikely that some other person or party would

have been privy to and interested in Dr. Wolf’s conclusions regarding the cause of

Susan’s death. The circumstances strongly suggest that the defense or someone

working on behalf of the defense was responsible for the events that occurred prior

to Dr. Wolf’s deposition, and that party intended to and did exert pressure on

Dr. Wolf in an effort to change her opinion.

      Special satisfied the requirements in Jost that the challenged testimony must

be relevant and the communication reasonably understood by the targeted witness


                                        - 27 -
as an attempt to intimidate. First, in its order, the trial court properly found

Dr. Wolf’s testimony to be relevant. This testimony concerned the key issue in

this case—the cause of Susan’s death. Second, although Dr. Wolf may not have

changed her testimony nor been intimidated, she understood the intent of the

events preceding her deposition to be an effort to alter her conclusion.

      Moreover, because the intimidating parties were acting as agents of Baux,

the trial court’s hearsay concerns are eliminated. Compare Jost, 730 So. 2d at 710

(permitting admission of communications to the targeted doctor from the

defendant’s insurance carrier, which is “akin to a communication from [the

defendant] . . . [and not akin to] a communications from a third party with no direct

interest in the outcome of the case.”), with Nagel v. State, 774 So. 2d 835, 838

(Fla. 4th DCA 2000) (ruling that a police officer’s testimony was inadmissible

because the state did not present evidence that the contested telephone call “was

made with appellant’s authority, consent, or knowledge”). The trial court’s failure

to admit testimony on this issue amounted to an abuse of discretion, and in light of

the harmful error caused by the exclusion of this evidence, a new trial is required.

                                   CONCLUSION

      For the foregoing reasons, in a civil appeal, the test for harmless error

requires the beneficiary of the error to prove that the error complained of did not

contribute to the verdict. Alternatively stated, the beneficiary of the error must


                                         - 28 -
prove that there is no reasonable possibility that the error complained of

contributed to the verdict. We reverse the district court’s decision and remand for

proceedings consistent with this opinion.

      It is so ordered.

QUINCE and PERRY, JJ., concur.
PARIENTE, J., concurs in part and dissents in part with an opinion.
LEWIS, J., specially concurs in part and dissents in part with an opinion.
POLSTON, J., dissents with an opinion in which CANADY, J., concurs.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.

PARIENTE, J., concurring in part and dissenting in part.

      I join the majority in concluding that a new trial is warranted based on the

erroneous and harmful exclusion of testimony regarding the overdiagnosis of

amniotic fluid embolus (AFE) that the plaintiff sought to elicit during the cross-

examination of the defense’s expert witness. I dissent, however, from the

majority’s decision to adopt the same harmless error standard for civil cases as is

used in criminal cases, despite the different burdens of proof and constitutional

interests that are implicated in the civil and criminal contexts. I also disagree with

the majority’s conclusion that the trial court erred in excluding evidence related to

the alleged witness tampering of the deputy medical examiner.

      My primary disagreement is with the majority’s decision to adopt the

criminal “no reasonable possibility” test for harmless error, which is grounded in


                                        - 29 -
the “beyond a reasonable doubt” standard of proof that applies in criminal trials.

Because a different standard applies in civil cases, and because the attributes of the

two types of cases are very different, I would adopt the “more likely than not”

standard set forth by the Fourth District Court of Appeal and require the

beneficiary of the error in a civil case to show that it is more likely than not that the

error did not influence the trier of fact and thereby contribute to the verdict.

      I begin by discussing my view concerning the appropriate standard for

harmless error in civil cases and then proceed to address each of the specific

instances of alleged error in turn.

                    I. Harmless Error Standard in Civil Cases

      While I disagree with the ultimate standard adopted by the majority, I do

agree with both the majority and the Fourth District in rejecting the outcome-

determinative “but for” test for determining harmless error in civil cases in favor of

an “effect on the trier-of-fact” approach, as embodied in the harmless error

approach this Court adopted in State v. DiGuilio, 491 So. 2d 1129, 1135 (Fla.

1986). See majority op. at 8-9; Special v. Baux, 79 So. 3d 755, 770-71 (Fla. 4th

DCA 2011). As this Court explained in DiGuilio, “harmless error analysis must

not become a device whereby the appellate court substitutes itself for the jury.”

DiGuilio, 491 So. 2d at 1136. Further, placing the burden of proof on the




                                         - 30 -
beneficiary of the error, as the majority properly does, is consistent with our own

precedent in civil cases:

      Equity and logic demand that the burden of proving such an error
      harmless must be placed on the party who improperly introduced the
      evidence. Putting the burden of proof on the party against whom the
      evidence is used, as the district court did, would simply encourage the
      introduction of improper evidence. The record in this case shows that
      the issue of liability was close. We cannot say that the jury’s verdict
      on liability was not improperly influenced by the evidence of the
      Gormleys’ insurance claim. The likelihood of improper influence on
      the liability issue was not rebutted by the one who introduced the
      evidence.
Gormley v. GTE Prods. Corp., 587 So. 2d 455, 459 (Fla. 1991); see also Sheffield

v. Superior Ins. Co., 800 So. 2d 197, 203 (Fla. 2001) (“The burden of proving that

the admission of the collateral source evidence was harmless rests on [the

beneficiary of the collateral source evidence].”).

      However, because of the differing burdens of proof and constitutional rights

at stake, I disagree with the majority’s adoption of the identical standard for

harmless error in civil cases as applies in criminal cases. By adopting the test for

harmless error that applies to criminal cases without even referencing the different

burdens and interests that apply in the civil context, the majority favors form over

substance and offers no compelling explanation as to why the “no reasonable

possibility” language from DiGuilio, which is rooted in the “beyond a reasonable

doubt” burden of proof, should be used in civil cases. As stated by the Fourth




                                        - 31 -
District, the harmless error test for civil cases “should acknowledge the particular

attributes of those cases.” Special, 79 So. 3d at 770.

       Indeed, the most obvious attribute of civil cases that distinguishes them from

their criminal counterparts is the “preponderance of the evidence” burden of proof

that applies instead of the “beyond a reasonable doubt” standard that is the

hallmark of criminal prosecutions. Although the harmless error test articulated by

this Court in DiGuilio is based on the “beyond a reasonable doubt” standard that

applies in the criminal context, DiGuilio, 491 So. 2d at 1138, the majority omits

any discussion of the completely different “preponderance of the evidence”

standard that applies in the civil context—despite adopting the identical harmless

error test.

       Specifically, instead of acknowledging this important difference, the

majority simply transplants the “no reasonable possibility” language from the

criminal harmless error test into the civil test it adopts, while eliminating the

“beyond a reasonable doubt” portion of the test articulated in DiGuilio. Although

unstated, the majority would presumably substitute the phrase “more likely than

not” in place of “beyond a reasonable doubt,” and thus the test would require the

beneficiary of the error to prove “more likely than not” that the error did not

contribute to the verdict, or alternatively stated, that there is “no reasonable




                                         - 32 -
possibility” that the error contributed to the verdict. Because this test does not

account for the different burdens of proof, it simply makes no sense.

      While it is of course true that trial level burdens of proof and appellate

standards of legal error are different concepts, I respectfully disagree with Justice

Lewis’s assertion in his separate opinion that “[t]he level of a factual burden of

proof at trial has nothing to do with the standards for appellate legal error.”

Specially concurring in part & dissenting in part op. at 48 (Lewis, J.). As the

majority itself makes clear, the harmless error test seeks to determine the effect a

particular error had on the trier of fact and is not a device for an appellate court to

improperly substitute its judgment for that of the jury. See majority op. at 8

(“Harmless error is not a device for the appellate court to substitute itself for the

trier-of-fact by simply weighing the evidence.” (quoting DiGuilio, 491 So. 2d at

1139)). In other words, the harmless error test asks the appellate court to put itself

in the shoes of the jury and analyze how the error affected the jury, taking into

consideration the permissible evidence upon which the jury could have

legitimately relied and the impermissible evidence that may have influenced the

jury’s verdict.

      In my view, the only way to properly assess how an error would have

affected the jury is to apply an appellate standard that accounts for the burden of

proof the jury was required to apply at trial. Such an approach does not


                                         - 33 -
“commingle[] and confuse[]” trial level burdens with appellate standards.

Specially concurring in part & dissenting in part op. at 48 (Lewis, J.). Instead, it

appropriately acknowledges the proper role of an appellate court performing a

harmless error test and recognizes that assessing the impact of an error on the

jury—as the majority itself concludes to be the correct approach—requires the test

applied by the appellate court to account for the burden applied by the jury.

      Section 59.041, Florida Statutes (2003), provides that a court may not set

aside a judgment or grant a new trial in any case, whether civil or criminal, unless

“the error complained of has resulted in a miscarriage of justice.” As the majority

appropriately recognizes, “[u]nder this rule, appellate courts must evaluate

harmless error on a case-by-case basis” and determine what constitutes a

“miscarriage of justice” based on the record and factors present in each particular

case. Majority op. at 6.

      In his separate opinion, Justice Lewis suggests that the Legislature’s use of

the same “miscarriage of justice” language for both criminal and civil cases

“specifically and unambiguously” indicates that the Legislature intended the same

harmless error test to apply in both contexts. Specially concurring in part &

dissenting in part op. at 48 (Lewis, J.). However, it is the test this Court adopted in

DiGuilio that gives meaning to the phrase “miscarriage of justice” in criminal

cases—while respecting the Legislature’s authority to enact harmless error


                                        - 34 -
statutes—and that sets forth a framework for applying the standard on a case-by-

case basis. In fact, this point was recognized by the Fourth District, which

explained that “the trigger for reversible error is the occurrence of a ‘miscarriage of

justice’; how the courts have defined this term has determined the scope of the

statute’s application.” Special, 79 So. 3d at 761.

      Any analysis that is specific to each case must account for the particular

attributes and distinctive features of that case. In other words, while “miscarriage

of justice” is the standard that the Legislature has chosen to apply to all cases, what

constitutes a “miscarriage of justice” in one case is not the same as what

constitutes a “miscarriage of justice” in another. It is up to the judiciary to develop

a framework for assessing and analyzing this determination in individual cases. If

the statute clearly and unambiguously set forth the specific test for courts to apply

to determine whether an error is harmless in an individual case, courts would not

have struggled for more than a century to interpret the statute, and this Court would

not now be called upon to provide a framework for analyzing what constitutes a

“miscarriage of justice” in civil cases.

      Instead of adopting the identical test for the sake of consistency between

cases that arise in contexts that are completely different, I would adopt the well-

reasoned opinion of the Fourth District as to the appropriate standard for harmless

error in civil cases. Sitting en banc, the Fourth District cogently articulated why


                                           - 35 -
the proper test should require the beneficiary of the error to prove “more likely

than not that the error did not influence the trier of fact and thereby contribute to

the verdict.” Special, 79 So. 3d at 771.

      In my view, the Fourth District persuasively explained why a different

standard for reversal is well-suited to civil cases:

             In formulating a harmless error test in civil cases, it is important
      to recognize that DiGuilio derived its formulation from the elevated
      burden of proof in criminal cases:
             The harmless error test . . . places the burden on the state,
             as the beneficiary of the error, to prove beyond a
             reasonable doubt that the error complained of did not
             contribute to the verdict or, alternatively stated, that there
             is no reasonable possibility that the error contributed to
             the conviction.
      DiGuilio, 491 So. 2d at 1135 (emphasis added) (citation omitted).
      This elevated test acknowledges (1) the higher burden of proof in
      criminal cases, which amplifies the potential effect of an evidentiary
      error on the trier of fact, and (2) the special concern for the legitimacy
      of criminal convictions expressed in the constitutional and statutory
      protections accorded to criminal defendants. A harmless error test for
      civil cases should acknowledge the particular attributes of those cases.
Id. at 770. In other words, as DiGuilio makes clear, the “no reasonable possibility”

language in the criminal harmless error test cannot be divorced from the “beyond a

reasonable doubt” language, since the two phrases are simply alternative

formulations of the same test, which is rooted in the “particular attributes” of

criminal prosecutions. See Chapman v. California, 386 U.S. 18, 24 (1967) (“There

is little, if any, difference between our statement in [a prior case] about ‘whether


                                         - 36 -
there is a reasonable possibility that the evidence complained of might have

contributed to the conviction’ and requiring the beneficiary of a constitutional error

to prove beyond a reasonable doubt that the error complained of did not contribute

to the verdict obtained.”); see also Black’s Law Dictionary 1457 (10th ed. 2009)

(defining “reasonable doubt” as “the belief that there is a real possibility that a

defendant is not guilty”).

      When the Court is required to address harmless error in criminal cases, it is

always the State that has obtained a conviction against a defendant based in some

measure on an erroneous legal ruling at trial. Therefore, the strictest formulation

of the harmless error test, as set forth in DiGuilio, is consistent with the State’s

responsibility to ensure that convictions are secured without the assistance of

harmful errors, which is an important public policy concern. See DiGuilio, 491 So.
2d at 1138-39.

      By contrast, an error in a civil case could result in potential harm to either a

plaintiff or a defendant. Thus, the use of the same standard for harmless error as

applies to the burden of proof in civil cases—that a particular occurrence was

“more likely than not”—vindicates the concerns that the majority refers to as

“conserv[ing] judicial resources while protecting the integrity of the process.”

Majority op. at 10. It also “strikes the proper balance between the parties.” Id. In

fact, a harmless error test based on the “preponderance of the evidence” standard


                                         - 37 -
actually strikes a better and more appropriate balance because it takes into account

how each of the parties in a civil case may be affected by an erroneous legal ruling.

      As stated by the Ninth Circuit Court of Appeals regarding why that circuit

applies a different harmless error standard for civil and criminal cases:

              The purpose of a harmless error standard is to enable an
      appellate court to gauge the probability that the trier of fact was
      affected by the error. Perhaps the most important factor to consider in
      fashioning such a standard is the nature of the particular fact-finding
      process to which the standard is to be applied. Accordingly, a crucial
      first step in determining how we should gauge the probability that an
      error was harmless is recognizing the distinction between civil and
      criminal trials. This distinction has two facets, each of which reflects
      the differing burdens of proof in civil and criminal cases. First, the
      lower burden of proof in civil cases implies a larger margin of error.
      The danger of the harmless error doctrine is that an appellate court
      may usurp the jury’s function, by merely deleting improper evidence
      from the record and assessing the sufficiency of the evidence to
      support the verdict below. This danger has less practical importance
      where, as in most civil cases, the jury verdict merely rests on a more
      probable than not standard of proof.
              The second facet of the distinction between errors in civil and
      criminal trials involves the differing degrees of certainty owed to civil
      and criminal litigants. Whereas a criminal defendant must be found
      guilty beyond a reasonable doubt, a civil litigant merely has a right to
      a jury verdict that more probably than not corresponds to the truth.
              The civil litigant’s lessened entitlement to veracity continues
      when the litigant becomes an appellant. We conclude that a proper
      harmless error standard for civil cases should reflect the burden of
      proof. Just as the verdict in a civil case need only be more probably
      than not true, so an error in a civil trial need only be more probably
      than not harmless. In other words, when an appellate court ponders
      the probable effect of an error on a civil trial, it need only find that the
      jury’s verdict is more probably than not untainted by the error.




                                         - 38 -
Haddad v. Lockheed Cal. Corp., 720 F.2d 1454, 1458-59 (9th Cir. 1983) (emphasis

added) (citations omitted). The Tenth Circuit Court of Appeals has also aptly

explained why “absent some countervailing policy . . . the harmless error standard

should mirror the standard applied at trial,” since logic requires the stringency of

the test for judging error on appeal to be the same as the stringency of the standard

applied at trial. U.S. Indus., Inc. v. Touche Ross & Co., 854 F.2d 1223, 1252 n.39

(10th Cir. 1988).

      Although Justice Lewis in his separate opinion relies on McQueeney v.

Wilmington Trust Co., 779 F.2d 916 (3d Cir. 1985), for the proposition that the

same standard should apply in both contexts, the Third Circuit Court of Appeals

has adopted “a moderately stringent, though not unreasonably high, standard in

civil as well as criminal cases”—unlike the most stringent test for harmless error

that this Court adopted in DiGuilio for criminal cases. Id. at 927; see also Gov’t of

Virgin Islands v. Toto, 529 F.2d 278, 284 (3d Cir. 1976) (explaining that the Third

Circuit follows the “middle ground” or “highly probable” test for harmless error).

The harmless error test adopted by the Third Circuit is simply not the standard in

Florida, and the considerations identified by the Third Circuit as a basis for

applying the same test are therefore less persuasive. See Roger J. Traynor, The

Riddle of Harmless Error 35 (1970) (explaining that an appellate court has three

options in choosing a harmless error standard: (1) more probable than not; (2)


                                        - 39 -
highly probable; or (3) almost certain); McQueeney, 779 F.2d at 924 (stating that

“beyond a reasonable doubt” is “a more stringent standard than ‘high

probability,’ ” as followed in the Third Circuit).

      The Third Circuit has stated, as a basis for adopting the same test for

harmless error in civil and criminal cases, that “broad institutional concerns

militate against increasing the number of errors deemed harmless.” McQueeney,
779 F.2d at 927. This Court, however, already follows that policy in applying the

most stringent of possible harmless error standards for criminal cases, where the

defendant’s constitutional liberty interest is always at stake. Unlike in Florida, the

Third Circuit’s test for harmless error in the criminal context is not based on the

“beyond a reasonable doubt” standard. To apply a lower standard for civil cases

than an already less stringent standard that applies to criminal cases would lead to

the kind of potential for an increased number of errors that is simply not an issue in

Florida.

      For all these reasons, I would adopt the Fourth District’s cogent articulation

of the proper test for harmless error in civil cases. Under this approach,

      harmless error occurs in a civil case when it is more likely than not
      that the error did not contribute to the judgment. To avoid a new trial,
      the beneficiary of the error in the trial court must show on appeal that
      it is more likely than not that the error did not influence the trier of
      fact and thereby contribute to the verdict.
Special, 79 So. 3d at 771.



                                        - 40 -
                               II. The Alleged Errors

      Having set forth what I believe to be the appropriate test for harmless error

in civil cases, I now address the two specific instances of alleged error in this case.

In short, I agree with the majority’s conclusion as to the first, but disagree as to the

second.

              A. Exclusion of Cross-Examination Concerning AFE

      Although I disagree with this Court’s adoption of the same test for harmless

error in civil cases as the Court applies in criminal cases, I agree with the majority

that the error in restricting the cross-examination of the defense expert regarding

the overdiagnosis of AFE was not harmless error, regardless of which standard is

applied. Because the focus of the entire case revolved around whether Susan

Special’s death was caused by medical malpractice or AFE, the limitation on the

cross-examination and the acknowledgment by the defense’s own expert

concerning the possibility of overdiagnosis of AFE cannot be said to amount to

harmless error. That is, Baux and West Boca have not demonstrated that it is more

likely than not that the exclusion of this testimony did not contribute to the jury’s

verdict finding the defendants not liable. This testimony directly called into

question the credibility of the AFE diagnosis in this case, particularly because AFE

is a diagnosis of exclusion, and unduly restricted Special’s ability to undermine the

defense expert’s testimony in the minds of the jurors.


                                         - 41 -
      Further, I agree that the ability of trial counsel to argue about overdiagnosis

in closing is not a substitute for having the defense’s own expert acknowledge the

overdiagnosis of AFE, where the competing expert opinions were the focal point of

this medical malpractice case. See Linn v. Fossum, 946 So. 2d 1032, 1041 (Fla.

2006) (“We conclude that the trial court erred in allowing Dr. Weaver-Osterholtz

to testify that she consulted with colleagues and that this error was not harmless

because the competing expert opinions on the proper standard of care were the

focal point of this medical malpractice trial.”); see also Donshik v. Sherman, 861
So. 2d 53, 56 (Fla. 3d DCA 2003) (“Where, as here, the competing expert

opinions, on both sides, were the focal point of the trial, we cannot deem the error

in the introduction of the ACAS report to be harmless.”).

      Accordingly, because the trial court’s error in restricting the cross-

examination of the defense expert was not harmless, a new trial is warranted.

      B. Exclusion of Testimony Concerning Alleged Witness Tampering

      Lastly, based on the record before the trial court, I disagree with the majority

that there was any error in disallowing testimony of the deputy medical examiner,

Dr. Barbara Wolf, on what the plaintiff alleged to be “witness tampering.” I

deplore, as does this Court, any threats or attempts at intimidation attributable to

the adverse party. The key, however, is that the proper predicate must be laid to

show that it was the adverse party or its agent that made the threats or attempted to


                                        - 42 -
intimidate a witness. To allow a party to argue witness intimidation where there is

insufficient evidence demonstrating that this is what occurred is incredibly

prejudicial to the party being accused of the improper conduct. See Penalver v.

State, 926 So. 2d 1118, 1129-30 (Fla. 2006). The majority, in fact, recognizes this

critical point in correctly concluding that there was an insufficient factual basis to

attribute the Department of Health complaint against Dr. Wolf to the defendants

and that this evidence was therefore properly excluded.

      However, as to the pre-deposition comments allegedly made to Dr. Wolf by

her attorney, neither Dr. Wolf’s attorney nor Baux’s defense attorney, the original

declarant, testified as to what was said. Therefore, as the trial court properly

recognized, the double hearsay issue with these alleged statements presents a

threshold problem for their admission.

      Moreover, simply being provided with photographs of slides taken by

another expert, Dr. Factor, does not, in itself, amount to witness intimidation.

There would have been nothing wrong with the plaintiff asking Dr. Wolf at trial if

her attorney showed her photographs of slides taken by Dr. Factor before her

deposition and whether that changed her opinion regarding her conclusion about

the cause of death. That is a far cry, though, from allowing the plaintiff to argue to

the jury that agents of the defense attempted to intimidate the witness and that

those actions are evidence of their culpability.


                                         - 43 -
       It may be that in a new trial, a more specific nexus can be established with

the defendants’ alleged actions to pressure Dr. Wolf to change her testimony,

including testimony from either of the two attorneys who engaged in the alleged

conversation. The current record, however, is devoid of anything but hearsay and

attenuated connections, with speculation having to fill the missing pieces. While I

do not object to the further development of facts on this issue on remand, I would

affirm the trial court’s decision to exclude the evidence based on the facts as

presented.

                                   III. Conclusion

       In sum, I concur in the majority’s conclusion that a new trial is warranted

based on the trial court’s error, which was not harmless, in excluding cross-

examination testimony from the defense expert concerning the overdiagnosis of

AFE. I dissent, however, from the majority’s adoption of the identical standard for

harmless error in civil cases as applies in the criminal context. This decision, in

my view, fails to account for the important differences that exist between civil and

criminal trials.

LEWIS, J., specially concurring in part and dissenting in part.

       I concur with the well-reasoned and intellectually direct majority opinion as

it accepts and adopts the standard for review that the beneficiary of the error must

establish that there is no reasonable possibility that the error contributed to the


                                         - 44 -
verdict to uphold application of harmless error. I also concur with the common

sense and logical majority opinion and conclude that the failure of the trial court to

permit the jury to hear testimony from Dr. Dildy concerning the extremely high

rate of amniotic fluid embolus (AFE) diagnoses at West Boca constitutes harmful

error that merits a new trial. I write separately only because I believe that

additional justifications not mentioned by the majority explain why the harmless

error test adopted today is appropriate in all civil appeals. Further, contrary to the

majority in one limited area, I would permit the full exploration and further

development of both allegations of witness intimidation in connection with the new

trial proceedings.

                          The Harmless Error Standard

      I agree with the majority’s conclusion that the “no reasonable possibility”

harmless error standard preserves judicial resources, protects the integrity of the

judicial process, and strikes the appropriate balance between parties. Equity and

logic demand that the burden of proving an error to be harmless must be placed on

the party who improperly introduced the evidence. Placing the burden on the party

that introduced the error serves not only to penalize the offending party, but also

discourages future efforts to introduce error into proceedings. If we were to place

the burden of proof on the party against whom the evidence is used, we would

simply encourage the introduction of improper evidence. Gormley v. GTE Prod.


                                         - 45 -
Corp., 587 So. 2d 455, 459 (Fla. 1991); see also Sheffield v. Superior Ins. Co., 800
So. 2d 197, 203 (Fla. 2001) (“[W]hen a trial lawyer leads a judge into an obvious

error . . . cries of harmless error on appeal are likely to fall on deaf ears.”) (quoting

Mattek v. White, 695 So. 2d 942, 944 (Fla. 4th DCA 1997)).

      However, I also believe that DiGuilio’s pervasiveness in harmless error

assessments underscores why this Court should not depart from it by adopting a

different standard for civil proceedings. See State v. DiGuilio, 491 So. 2d 1129,

1135 (Fla. 1986). Developing a different standard would only foster inconsistency

and confusion in Florida law. See McQueeney v. Wilmington Trust Co., 779 F.2d
916, 927 (3d Cir. 1985) (discussing the varying standards of review in civil cases,

and why creating a different test for harmless error in the civil versus criminal

context would only add unnecessary confusion and complication for the courts).

Furthermore, by applying the DiGuilio test in the civil context, we signal to

litigating parties that our courts will not review allegations of error lightly, nor

perpetuate such errors by affording them less scrutiny than the “reasonable

possibility of affecting the verdict” standard provides. Further, by applying the

DiGuilio test, we endorse a public policy that discourages any increase in the

number of errors that our courts deems harmless. See McQueeney, 779 F.2d at

927 (“[B]road institutional concerns militate against increasing the number of

errors deemed harmless.”).


                                         - 46 -
      In DiGuilio, we addressed the relevant statutory authority, and explained

why section 924.33, Florida Statutes (1981), applied as opposed to section 59.041.

See 491 So. 2d at 1133-34. Section 924.33 provides:

      No judgment shall be reversed unless the appellate court is of the
      opinion, after an examination of all the appeal papers, that error was
      committed that injuriously affected the substantial rights of the
      appellant. It shall not be presumed that error injuriously affected the
      substantial rights of the appellant.

This section is part of chapter 924, which is titled “Criminal Appeals and

Collateral Review.” § 924.33, Fla. Stat. (2003). The DiGuilio Court stated that

section 924.33 applied because that statute: (1) applies to all judgments regardless

of the type of error involved; and (2) explicitly provides that there shall be no

presumption that errors are reversible unless it can be shown that they are harmful.

See 491 So. 2d at 1133-34. Although section 59.041 did not apply in DiGuilio, the

differences between this section and section 924.33 are not such as to render

DiGuilio’s analysis inapposite. Section 59.041 provides:

      No judgment shall be set aside or reversed, or new trial granted by any
      court of the state in any cause, civil or criminal, on the ground of
      misdirection of the jury or the improper admission or rejection of
      evidence or for error as to any matter of pleading or procedure, unless
      in the opinion of the court to which application is made, after an
      examination of the entire case it shall appear that the error complained
      of has resulted in a miscarriage of justice. This section shall be
      liberally construed.




                                        - 47 -
§ 59.041, Fla. Stat. (2003) (emphasis supplied). The plain language of this section

demonstrates that the Legislature has specifically and unambiguously elected not

to apply a different harmless error standard in criminal and civil cases.3

      Justice Pariente, in her concurring in part and dissenting in part opinion,

criticizes the majority for “favoring form over substance” and adopting a harmless

error standard in civil cases that is inconsistent with the clear legislative directive

articulated in section 59.041. She claims that the majority has ignored critical

factors, such as the differing burdens of proof and other “particular attributes” that

distinguish civil from criminal cases, and contends that the DiGuilio standard is

inapplicable in civil cases. Justice Pariente simply comingles and confuses trial

level burdens of proof and trial level “particular attributes” with appellate

standards of legal error. The level of a factual burden of proof during trial has

nothing to do with the standards for appellate legal error. In criticizing the

majority’s analysis, Justice Pariente has also neglected to consider the deference

this Court has traditionally afforded the Legislature for policy decisions that have

been made regarding the harmless error standard. In fact, we specifically

      3. Section 90.104, Florida Statutes (2009), is also applicable to the instant
case. It addresses rulings on evidence and provides that

             (1) A court may predicate error, set aside or reverse a judgment,
      or grant a new trial on the basis of admitted or excluded evidence
      when a substantial right of the party is adversely affected . . . [and the
      issue is preserved].


                                         - 48 -
recognized in DiGuilio that the “authority of the legislature to enact harmless error

statutes is unquestioned.” 491 So. 2d at 1134.

      Here, the Legislature has established through section 59.041 the public

policy that appellate courts shall not reverse trial court judgments “in any cause,

civil or criminal,” unless the error complained of has resulted in a miscarriage of

justice. It certainly cannot be disputed that the Legislature was unaware when it

made this policy decision that the trial level burden of proof differs in civil and

criminal cases, or that other “particular attributes” differentiate the two types of

cases. However, because Justice Pariente considers the Legislature’s policy

determinations to be inconsistent with her view, she basically ignores them

altogether. Justice Pariente relies upon the “particular attributes” approach to

conclude that the “more likely than not” standard developed by the Fourth District

is appropriate in all civil cases. This approach, however, not only disregards our

holding in DiGuilio that recognized the Legislature retains broad authority to

regulate the application of harmless error statutes, but also completely ignores the

plain language of section 59.041. In so doing, Justice Pariente has essentially

concluded that section 59.041 is irrelevant and should not impact the determination

of the appellate standard for legal error that should apply in civil cases. While

Justice Pariente and other lower court judges may not agree with the statutes, it is

inappropriate for them to suggest that their personal views of the applicable


                                         - 49 -
harmless error standard should trump the standard contained in the statutory

structure. Justice Pariente advances a dual standard for civil and criminal cases

contrary to the single standard established in the Florida Statutes.

                                Additional Harmful Error

      I disagree only with the majority’s determination that the trial court did not

err when it precluded Special from further exploring and presenting evidence that

strongly suggested that Baux and West Boca attempted to intimidate the key fact

witness, medical examiner Dr. Wolf, regarding the Department of Health (DOH)

complaint. The decision to preclude Dr. Wolf’s testimony on this important

subject amounted to an abuse of discretion and was not harmless error. With a

remand for a new trial, I would permit further exploration and development of

material facts on this issue.

                                   Standard of Review

      A trial court’s decision to admit evidence is reviewed under the abuse of

discretion standard. See Braddy v. State, 111 So. 3d 810, 858 (Fla. 2012), cert.

denied, 134 S. Ct. 275 (2013); Simmons v. State, 934 So. 2d 1100, 1116 (Fla.

2006) (“A trial court has wide discretion concerning the admissibility of evidence

and the range of subjects about which an expert can testify.”). A court’s discretion,

however, is circumscribed by the rules of evidence, see Johnston v. State, 863 So.
2d 271, 278 (Fla. 2003), and a ruling on the admissibility of evidence will


                                         - 50 -
constitute an abuse of discretion if it is based “on an erroneous view of the law or

on a clearly erroneous assessment of the evidence.” Cooter & Gell v. Hartmarx

Corp., 496 U.S. 384, 405 (1990); Johnson v. State, 969 So. 2d 938, 949 (Fla.

2007).

      Here, the precluded testimony concerned whether there had been an extra-

judicial attempt to intimidate and discredit Dr. Wolf, the medical examiner,

because she disagreed as to the cause of Susan’s death—the dispositive issue in

this case. Dr. Wolf, as the governmental expert charged with investigating deaths,

expressed the opinion that Susan did not die from AFE. Because there is a very

real and reasonable view that the failure to admit testimony on this issue also

contributed to the verdict, I disagree with the majority’s conclusion that the

decision to preclude evidence on this testimony was harmless and not an abuse of

discretion.

                                      Analysis

      Florida courts permit evidence of threats or witness intimidation if the

threats are attributable to the opposing party. See Koon v. State, 513 So. 2d 1253,

1256 (Fla. 1987) (“It has been held that evidence of threats made against witnesses

is inadmissible to prove guilt unless the threats are shown to be attributable to the

defendant.” (citing Duke v. State, 142 So. 886 (Fla. 1932); Jones v. State, 385 So.
2d 1042 (Fla. 1st DCA 1980); Coleman v. State, 335 So. 2d 364 (Fla. 4th DCA


                                        - 51 -
1976))); see also State v. Price, 491 So. 2d 536, 536-37 (Fla. 1986) (“A third

person’s attempt to influence a witness is inadmissible on the issue of the

defendant’s guilt unless the defendant has authorized the third party’s action.”);

Manuel v. State, 524 So. 2d 734, 735 (Fla. 1st DCA 1988) (noting that testimony

concerning witness intimidation is admissible, “provided the attempt was with the

authority, consent, or knowledge of the defendant”).4 It is admissible because it is

“evidence of a consciousness of guilt,” see Coronado v. State, 654 So. 2d 1267,

1269 (Fla. 2d DCA 1995),5 and there is nothing more sacred than judicial



       4. In Lynch v. McGovern, 270 So. 2d 770, 772 (Fla. 4th DCA 1972)
(quoting Wigmore on Evidence, Vol. 2 (3d ed.), section 278, at 120), the Fourth
District stated:

      * * * it has always been understood—the inference, indeed, is one of
      the simplest in human experience—that a party’s falsehood or other
      fraud in the preparation and presentation of his cause, his fabrication
      or suppression of evidence by bribery or spoliation, and all similar
      conduct, is receivable against him as an indication of his
      consciousness that his case is a weak or unfounded one; and from that
      consciousness may be inferred the fact itself of the cause’s lack of
      truth and merit (emphasis added).

      5. See also Edward W. Cleary, McCormick on Evidence, § 273, at 660 (2d
ed. 1972) (footnotes omitted):

      [W]rongdoing by the party in connection with his case, amounting to
      an obstruction of justice[,] is also commonly regarded as an admission
      by conduct. By resorting to wrongful devices he is said to give
      ground for believing that he thinks his case is weak and not to be won
      by fair means. Accordingly, a party’s false statement about the matter
      in litigation, whether before suit or on the stand, his fabrication of
      false documents, his undue pressure, by bribery or intimidation or

                                        - 52 -
proceedings that are free from attempts to tamper with or intimidate witnesses.

Indeed, without a judicial proceeding free of intimidation and threats, there is no

reason for the fact-finding process. The decision to permit evidence of

unscrupulous conduct, however, is tempered by those “circumstances where

testimony concerning third-party threats may . . . be deemed so prejudicial as to

require its exclusion” despite otherwise being admissible according to the

evidentiary rules. See Koon, 513 So. 2d at 1256 (citing Price, 491 So. 2d at 536).

      In Jost v. Ahmad, the Second District Court of Appeal addressed an

allegation of witness tampering in a medical malpractice case. 730 So. 2d 708, 710

(Fla. 2d DCA 1999). The plaintiff’s treating physician testified that the hospital’s

insurance carrier contacted the physician’s risk management officer, and the carrier

attempted to pass along information to the physician suggesting that he should

remember that his “testimony was to limit collateral damage.” Id. at 709-10. The

trial court denied the plaintiff’s request to question the physician about the

communication before the jury. Id. at 710. The Second District held that the trial

court reversibly erred by excluding the communication because attempts at witness

intimidation are “fundamentally unfair and pervert the truth-seeking function.” Id.

at 711 (quoting McCool v. Gehret, 657 A.2d 269, 276 (Del. 1995)). The same rule



      other means, to influence a witness to testify for him . . . all these are
      instances of this type of admission by conduct.


                                         - 53 -
applies here. The district court explained that to determine whether the

communication should be admitted, the “threshold question [wa]s whether the

matter is relevant,” which “turns on the meaning of the communication as it could

be reasonably understood by [the targeted witness].” Id. at 710. With this question

in mind, the Second District concluded that the excluded testimony should have

been admitted as both impeachment and substantive evidence. See id. at 711.

      Here, during trial, Special asserted that he should be permitted to present

evidence that individuals, on behalf of Baux and West Boca, attempted to

intimidate Dr. Wolf into changing her expert opinion that AFE was not the cause

of Susan’s death. According to Dr. Wolf’s attorney Bill Pincus, Baux’s attorney

had told him that “the Defendants had hired a ‘nationally-renowned’ expert in the

field of amniotic fluid embolism (‘AFE’) who had found ‘pervasive evidence’ of

AFE in the tissue samples taken from the Decedent” and “suggested that Dr. Wolf

may not want to ‘embarrass herself’ by seeking to defend her earlier conclusions

(of no evidence of AFE) . . . .” Prior to this conversation, and it is arguable

although not fully developed “at the request of a defense attorney,” a complaint

had even been filed with DOH against Dr. Wolf, which jeopardized her medical

license. Dr. Wolf learned of this complaint immediately prior to her deposition

with defense counsel, during which she had to discuss and defend her conclusion




                                        - 54 -
that AFE was not the cause of Susan’s death. Full evidence concerning this

attempted intimidation should be disclosed and explored.

      The trial court addressed the alleged intimidation as two separate issues: (1)

whether sufficient evidence was presented to introduce into evidence the fact that a

disciplinary proceeding had been filed against Dr. Wolf by DOH; and (2) whether

individuals had attempted to intimidate Dr. Wolf prior to her deposition. The trial

court only allowed Special to proffer Dr. Wolf’s testimony on these issues.

Although the trial court found the testimony addressing witness tampering with

regard to activities occurring prior to Dr. Wolf’s deposition to be relevant, it ruled

that testimony on this issue was inadmissible because it constituted double hearsay.

The trial court also precluded testimony “with respect to the [DOH] investigation .

. . [because] I don’t believe there’s a sufficient evidentiary nexus to allow us to go

there [and address witness intimidation] at this point. [Dr. Wolf] doesn’t know

who filed [the complaint that led to the disciplinary proceeding], and we can

surmise who may or may not have, but I don’t think we have enough to go there.”

      The trial court’s concern regarding the evidentiary nexus between Dr.

Wolf’s testimony and the apparent witness intimidation is misplaced. It is clear

that a third party with the “authority, consent, or knowledge” of Baux, if not West

Boca as well, attempted to influence Dr. Wolf and alter her testimony. See

Manuel, 524 So. 2d at 735. No other persons or party would have been privy to,


                                         - 55 -
and interested in, Dr. Wolf’s conclusions regarding the cause of Susan’s death.

Who else would have asked Dr. Wolf to reconsider her earlier conclusions? Who

else would have initiated a complaint with DOH against Dr. Wolf? Who else

would have had a personal interest in her testimony? The answers to these

questions indicate that the defense or someone working on behalf of the defense

was responsible for the events that occurred prior to Dr. Wolf’s deposition, and

that party intended to, and did, exert pressure on Dr. Wolf in an effort to change

her opinion. In any event, the evidence should be explored and the truth exposed.

      With regard to the dictates of Jost—that the challenged testimony must be

relevant and the communication reasonably understood by the targeted witness as

an attempt to intimidate—Special appears to have satisfied this standard. First, in

its order, the trial court found this testimony to be relevant. Additionally, this

testimony concerned the key issue in this case—the cause of Susan’s death.

Second, although Dr. Wolf may have neither changed her testimony nor been

intimidated, she understood the intent of the events preceding her deposition to be

an effort to alter her conclusion. Accordingly, the trial court should have stayed

the proceedings and addressed the problem and allegations of intimidation at the

time they were brought to the court’s attention. Judicial proceedings must be free

from improper efforts to intimidate witnesses and, when that issue arises, courts

must be prepared to respond and react lest we allow justice to be undermined. The


                                         - 56 -
trial court’s failure to do so, and thereby ensure that the trial was not tainted by

extraneous influences, was not a harmless error. The trial court’s failure to admit

testimony on this issue amounted to an abuse of discretion.

      To the extent that Baux and West Boca allege that this evidence of

intimidation is too attenuated to be admitted, I note that evidence of this nature

“need not lead inescapably towards a single conclusion to be relevant, it need only

make certain facts more probable than not.” See McQueeney, 779 F.2d at 921.

Here, Special provided sufficient support for the trial court to rule the testimony

admissible and deserving of the jury’s consideration. Consequently, this testimony

should have been admitted as substantive evidence of Baux and West Boca’s lack

of faith in their defense that AFE caused Susan’s death. Most certainly, if further

evidence is available, it must be considered in connection with a new trial.

      Moreover, if in fact these activities were concerted efforts to intimidate Dr.

Wolf, it is appropriate to conclude that they derived from parties who acted with

the “authority, consent, or knowledge” of Baux, if not West Boca as well. See

Manuel, 524 So. 2d at 735. Neither Baux nor West Boca has provided this Court

with a reason to conclude that some other person or party would have had a motive

to harass Dr. Wolf as occurred here. Additionally, because the intimidating parties

were acting as agents of Baux, the trial court’s hearsay concerns are eliminated.

Compare Jost, 730 So. 2d at 710 (permitting admission of communications to the


                                         - 57 -
targeted doctor from the defendant’s insurance carrier, which is “akin to a

communication from [the defendant] . . . [and not akin to] a communications from

a third party with no direct interest in the outcome of the case”), with Nagel v.

State, 774 So. 2d 835, 838 (Fla. 4th DCA 2000) (ruling that a police officer’s

testimony was inadmissible because the state did not present evidence that the

contested telephone call “was made with appellant’s authority, consent, or

knowledge”).

      Based on the relevance of the testimony to both the very core issue of the

litigation (the AFE diagnosis), and demonstrated efforts to change or silence

contradictory evidence concerning the cause of Susan’s death, I would conclude

that the erroneous rulings by the trial court amounted to harmful error. The

evidence of witness tampering was relevant to the theory of causation espoused

and should have been admitted as substantive evidence to discredit those involved

in the efforts. The failure of the trial court to admit this testimony constituted an

abuse of discretion and this Court should not conclude that there is no reasonable

possibility that these errors did not affect the deliberations of the jury and its

determination that Baux and West Boca were not responsible for Susan’s death.

See DiGuilio, 491 So. 2d at 1135.




                                         - 58 -
      In conclusion, I would remand this case for a new trial because without the

evidence excluded here, the fairness and integrity of this litigation has been

compromised.

POLSTON, J., dissenting.

      I agree with Justice Pariente’s dissent from the majority’s decision to adopt

the same harmless error standard for both the criminal and civil contexts even

though criminal and civil cases are subject to different burdens of proof. The

Fourth District Court of Appeal properly held that “harmless error occurs in a civil

case when it is more likely than not that the error did not contribute to the

judgment.” Special v. Baux, M.D., et al., 79 So. 3d 755, 771 (Fla. 4th DCA 2011).

I also agree with Justice Pariente’s conclusion that the trial court did not err in

excluding the pre-deposition comments allegedly made to Dr. Wolf as inadmissible

hearsay. However, unlike Justice Pariente and the majority, I do not believe that a

new trial is warranted in this case because the improper restriction of Dr. Dildy’s

cross-examination testimony was harmless.

      Reviewing the entire record, it is more likely than not that the trial court’s

restriction of Dr. Dildy’s cross-examination did not contribute to the judgment.

The proffered cross-examination is cumulative of other evidence actually presented

to the jury regarding the possibility of overdiagnosis of AFE at West Boca

because, during Dr. Adelman’s testimony, “Special was able to elicit national


                                         - 59 -
statistics showing incidence of AFE diagnosis at West Boca was about 15 times the

rate elsewhere.” Id. at 757. Moreover and importantly, the proffered cross-

examination would have added very little (if any) support to Special’s position,

especially considering that Dr. Dildy’s proffered testimony strongly emphasized

that a possible statistical anomaly in all AFE cases at West Boca would not matter

here because this case in particular was a case of AFE. As the Fourth District

explained,

      [t]he ultimate purpose of the proposed cross-examination was to call
      into question the hospital’s AFE diagnosis by suggesting that the
      hospital diagnosed that condition about 15 times more than the rate
      elsewhere. This issue was presented to the jury through the testimony
      of Dr. Adelman and in part from Dr. Dildy. This evidence allowed
      the plaintiff’s attorney in closing argument to hammer on the
      significance of the statistical abnormality. During the proffer of Dr.
      Dildy, he said that if the incidence of AFE at the hospital were
      accurate, he would be concerned that AFE was being over-diagnosed.
      Yet, even when confronted with the statistics documenting this
      possibility, he persisted in his opinion that Susan presented a special
      case of AFE. He testified, “But this case here, we’re talking about, it
      doesn’t matter what all these other cases are, this is this case, and this
      case is an amniotic fluid embolism.”
Id. at 772 (emphasis added).

      Accordingly, because I disagree with the majority’s adoption and application

of the criminal harmless error standard in this civil case, I respectfully dissent.

CANADY, J., concurs.

Application for Review of the Decision of the District Court of Appeal - Certified
Great Public Importance



                                         - 60 -
      Fourth District - Case No. 4D08-2511

      (Palm Beach County)

Gary Mitchell Cohen and Andrew Bryan Yaffa of Grossman Roth, P.A., Boca
Raton, Florida, and Philip Mead Burlington and Andrew A. Harris of Burlington &
Rockenbach, P.A., West Palm Beach, Florida,

      for Petitioners

Michael Keith Mittelmark, Megan Kathleen Zavoina and Kabir Asrani of
Michaud, Mittelmark, Marowitz & Asrani, PLLC, Boca Raton, Florida, on behalf
of West Boca Medical Center; Irene Marie Porter, Mark Hicks, and Shannon Kain
of Hicks, Porter, Ebenfeld & Stein, P.A., Miami, Florida, and Eugene L. Ciotoli of
Bobo Ciotoli Bocchino Newman Corsini White & Buigas, P.A., North Palm
Beach, Florida, on behalf of Ivo Baux, M.D., PA., and Pinnacle Anesthesia, P.L.,

      for Respondents




                                      - 61 -